Citation Nr: 0409414	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  96-19 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for dysthymia.

2.  Entitlement to a rating in excess of 30 percent for 
rhinosinusitis with headaches. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1974 to March 1978.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from a March 1995 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in Los Angeles, California, which denied a 
compensable rating for sinus headaches, and a June 2000 
decision which denied service connection for dysthymia 
(claimed secondary to the service-connected sinus headaches).  
An August 1996 rating decision increased the rating for the 
headaches to 10 %, and an October 2003 rating decision 
further increased the rating to 30 % (effective from the date 
of claim for increase).  The disability has been 
recharacterized along the way, and is now characterized as 
stated on the preceding page.  The veteran appeared for a 
personal hearing at the Chicago RO in June 1996.  In 
September 2002, the Board arranged additional development.  
In June 2003 the Board remanded the case.  


FINDINGS OF FACT

1.  The veteran's dysthymia was not manifested in service and 
is not shown to be related to service or to have been caused 
or aggravated by his service connected disabilities, 
including rhinosinusitis with headaches. 

2.  The veteran's rhinosinusitis with headaches is not shown 
to have required radical surgery with chronic osteomyelitis, 
or to be manifested by constant sinusitis characterized by 
headaches, pain, and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries; 
rhinitis with massive crusting and marked ozena, with anosmia 
is not shown.  


CONCLUSIONS OF LAW

1.  Service connection for dysthymia is not warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2003).
2.  A rating in excess of 30 percent for rhinosinusitis with 
headaches is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.1, 4.97, Code 6501 (1996); 38 C.F.R. §§ 
4.1, 4.97, Code 6510 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
and in Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 
13, 2004) the United States Court of Appeals for Veterans 
Claims (Court) provided guidance regarding notice 
requirements under the VCAA.  The latter held, in part, that 
a VCAA notice must be provided prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Here, the veteran's claim for increased rating was received 
in August 1994.  A rating decision was issued in March 1995.  
The veteran's claim for service connection was received in 
June 1996 and a rating decision was issued in June 2000.  As 
both ratings predated enactment of the VCAA, notice of the 
VCAA obviously could not have preceded those decisions.  In 
August 2003 the veteran was provided notice as to what 
information and evidence was needed to substantiate his 
claims, as well as what information and evidence he must 
submit, what information and evidence VA would obtain, and 
that he needed to submit any evidence in his possession 
pertaining to the claims.  By a April 2002 Supplemental 
Statement of the Case (SSOC) he was advised of the 
controlling law and regulations, what evidence was of record, 
and what evidence was needed to establish entitlement to the 
benefit sought.  The VCAA letter specifically advised the 
veteran of his and VA's respective responsibilities in 
development of evidence.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, a defect in the timing of the notice may be cured, 
it left open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  

The Board finds that any defect with respect to the timing of 
the VCAA notice in this case was harmless error.  Notice was 
provided by the AOJ prior to the transfer and certification 
of the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C.       § 5103(a) 
and 38 C.F.R. § 3.159(b).  See also VAOPGCPREC 1-2004 (Feb. 
24, 2004) regarding content of notice.  The veteran was fully 
advised what type of evidence would impact on this claims, 
and that if he had such evidence he was to submit it.  He had 
ample opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  He is not 
prejudiced by any notice deficiency.  Conway v. Principi, No. 
03-7072 (Fed. Cir. Jan. 7, 2004).  

The claims have been considered on the merits, and well-
groundedness is not an issue.  As to the duty to assist, all 
pertinent records identified have been obtained, and VA has 
arranged for examinations and medical opinions, as needed.  
VA'S Duty to assist is discharged.

Dysthymia

A veteran is entitled to compensation (service connection) 
for disability resulting from disease contracted or injury 
suffered in service, or, if the disability preexisted 
service, for aggravation of the preexisting disease or injury 
in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  Disability which 
is proximately due to or the result of a service-connected 
disease or injury shall also be service connected.  38 C.F.R. 
§ 3.310.  

The Court has held that, when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, the veteran shall be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. Allen v. Brown, 
7 Vet. App. 439 (1995).

Service medical records do not reflect complaints of, or 
treatment for, dysthymia or any other psychiatric disability 
during service.  The veteran was treated in a drug 
rehabilitation program in service; however, there was no 
report of psychiatric problems.  The first evidence of a 
psychiatric disability appears to be in 1995 when a VA 
physician referred the veteran for evaluation of his anxiety 
symptoms.  Subsequent VA medical records, including reports 
of examinations in February 2002 and February 2003, do not 
demonstrate a nexus between the veteran's current dysthymic 
reaction and his active service.  It is therefore clear that 
there is no direct relationship between the veteran's 
dysthymia and his active duty service, and service connection 
on that basis is not warranted.   

The veteran claims that his dysthymia is secondary to his 
service-connected disabilities.  The service connected 
disabilities now include rhinosinusitis with headaches and 
residuals of a right ankle fracture.  Reports of February 
2002 and February 2003 VA examinations both include medical 
opinions indicating that the veteran's psychiatric disability 
is not secondary to his sinus headaches.  The Board finds 
these reports persuasive as they were based on examination of 
the veteran and a review of his claims file, including 
medical records.  There is no competent (medical) evidence to 
the contrary, i.e., showing that either of the service 
connected disabilities in fact caused or aggravated the 
veteran's dysthymia.  As he is a layperson, the veteran's own 
opinion in this matter is not competent evidence.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's claim, 
and it must be denied.

The Rating for Rhinosinusitis with Headaches

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  Percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  It 
is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  

It is noteworthy at the outset that generally when rating 
criteria are revised during the pendency of a claim, from the 
effective date of the revision the claimant is entitled to a 
rating under either the prior or the revised criteria 
(whichever are more favorable).  

The disability at issue was initially characterized a 
histamine cephalgia and rated noncompensable by analogy under 
Code 6501 (for rhinitis).  By an August 1996 decision, the RO 
recharacterized the disability as sinus headaches and 
increased the rating to 10 percent.  In October 2003, the 
disability was recharacterized as rhinosinusitis with 
headaches, and the rating was increased to 30 % under Code 
6510.  In view of AB v. Brown, 6 Vet. App. 35 (1993), the 
claim remains in controversy where less than the maximum 
available benefit is awarded.

As noted, the disability at issue was initially characterized 
as histamine cephalgia, and rated by analogy to rhinitis, 
under Code 6501.  Revisions in the criteria for rating 
disabilities of the respiratory system (38 C.F.R. § 4.97), 
effective October 7, 1996 deleted Code 6501.  As the 
veteran's claim was pending when the revision occurred, he 
would be entitled to a rating under the deleted Code 6501 
criteria if those criteria afforded him a higher rating.  
However, the criteria for the next higher (50 %) rating under 
Code 6501 required massive crusting and marked ozena, with 
anosmia.  Those symptoms are not shown, and application of 
the deleted Code 6501 criteria would not benefit the 
appellant.  38 C.F.R. § 4.97, Code 6501 (1996).

The criteria for rating sinusitis (Code 6510) were also 
revised.  The criteria in effect prior to October 7, 1996 
provided a 30 percent rating when the sinusitis was severe, 
with frequently incapacitating recurrences, severe and 
frequent headaches, purulent discharge or crusting reflecting 
purulence.  A 50 % rating required that the sinusitis be 
postoperative, following radical surgery, with chronic 
osteomyelitis, requiring repeated curettage, or severe 
symptoms after repeated surgeries.  38 C.F.R. § 4.97, Code 
6510 (1996).

The revised Code 6510 provides a 30 % rating with 3 or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting 4 to 6 weeks) antibiotic treatment, or, 
more than 6 non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  38 C.F.R. § 4.97, Code 6510 (2003).  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  See Note following 
38 C.F.R. § 4.97, Code 6514.

A VA medical record dated in July 1994 shows complaints of 
nasal congestion and severe headaches.  Examination of the 
nose revealed no exudation.  An antihistamine was prescribed.  
CT scans of the paranasal sinuses in April and November 1995 
showed mild or minimal mucoperiosteal thickening in the right 
maxillary sinus, consistent with minimal chronic disease.  
The November 1995 scan revealed minimal mucoperiosteal 
thickening in the left sphenoid sinus.  There was no evidence 
of air-fluid level or acute disease. 

At his personal hearing in June 1996, the veteran testified 
that his sinus headaches caused chronic headaches, 
congestion, and difficulty breathing.  Antihistamines were 
prescribed, but did not relieve his symptoms.  

An August 1997 VA medical record shows that the veteran's 
symptoms improved when he started taking Claritin.  He 
complained of occasional headaches and congestion over the 
past month, but the intensity was less than before he started 
taking Claritin.  A November 2000 VA medical record shows 
that the veteran complained of crust in his nose.  
Examination revealed no blockage.  

On VA examination in March 2002 it was noted that the veteran 
was taking Allegra as well as meclizine spray and a sodium 
chloride wash for his sinuses.  He stated that he was 
symptom-free 3 months out of the year, but otherwise had some 
type of symptoms with his sinuses on a weekly basis.  
Examination revealed no evidence of active sinsusitis, but 
did show about 50 percent obstruction of his left nasal 
passageway.  There was no discharge.  

On VA examination in January 2003 the veteran continued to 
complain of baseline chronic symptoms of nasal congestion, 
drainage and headaches.  Episodic exacerbations occurred 
usually related to a change in environmental conditions or 
infections for which he did not receive treatment.  These 
exacerbations occurred several times a year, estimated at 5-6 
episodes over the past 2 years.  Other symptoms reported were 
sores in his nostrils.  Examination of the nose showed 
swollen turbinates, a slight amount of clear nasal drainage, 
right greater than left, and nose obstructed to inspiration 
estimated to be 60 percent on the right and 20 percent on the 
left.  X-rays in January 2003 revealed no evidence of 
mucoperiosteal thickening or air/fluid levels at the level of 
the maxillary sinuses or ethmoid sinuses.  Frontal sinuses 
appeared clear.  An osteolytic process was not noted. 

The competent (medical) evidence, including VA examination 
reports dated in March 2002 and January 2003, does not show 
that the veteran has postoperative sinusitis; has had radical 
sinus surgery with chronic osteomyelitis; or has near 
constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Consequently, the 
rhinosinusitis with headaches does satisfy (or approximate) 
either the prior  or the revised criteria for a 50 % rating 
under Code 6510.  

Since the disability entity includes headaches, the Board has 
considered the possibility of an alternate rating by analogy 
to the criteria for migraines (Code 8100).  (A separate 
rating for headaches would not be warranted, as the criteria 
in Code 6510 include headaches, and a separate rating for 
this symptom would violate the prohibition against pyramiding 
in 38 C.F.R. § 4.14).  However, frequent or completely 
prostrating headaches (required for the next higher, 50 %, 
rating) are not shown.  

Likewise the record does not present "an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards", and 
suggest referral for extraschedular consideration.  38 C.F.R. 
§ 3.321(b)(1).  Marked interference with employment is not 
objectively shown, and the veteran does not allege that the 
disability necessitated frequent hospitalization. 

The preponderance of the evidence is against this claim, and 
it must be denied.





ORDER

Service connection for dysthymia is denied.  

A rating in excess of 30 percent for rhinosinusitis with 
headaches is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



